

Exhibit 10.21


















THE PEPSICO INTERNATIONAL RETIREMENT PLAN


DEFINED CONTRIBUTION PROGRAM


(PIRP-DC)












































As Amended and Restated
Effective as of January 1, 2019





--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I – HISTORY AND GENERAL INFORMATION
1


ARTICLE II – DEFINITIONS AND CONSTRUCTION
3


2.01
Definitions
3


2.02
Construction
8


ARTICLE III – MEMBERSHIP
10


3.01
Eligibility for Membership
10


3.02
Admission to Membership
10


3.03
Active and Inactive Membership
10


ARTICLE IV – CONTRIBUTIONS
11


4.01
Contributions
11


4.02
Offsets
12


ARTICLE V – MEMBER ACCOUNTS
13


5.01
Accounting for Members' Interests
13


5.02
Vesting
13


5.03
Special Vesting for Approved Transfers and Status Changes
13


ARTICLE VI – DISTRIBUTION OF BENEFITS
15


6.01
Distribution Rules Generally
15


6.02
Distributions Upon Termination of Employment
15


6.03
Distribution Upon Death
15


6.04
Valuation
15


6.05
Designation of Dependant
15


ARTICLE VII – ADMINISTRATION
17


7.01
Authority to Administer Plan
17


7.02
Facility of Payment
17


7.03
Claims Procedure
17


7.04
Limitations on Actions
18


7.05
Restriction of Venue
19


7.06
Effect of Specific References
19


ARTICLE VIII – AMENDMENT AND TERMINATION
20


8.01
Continuation of the Plan
20


8.02
Amendment
20


8.03
Termination
20


ARTICLE IX – MISCELLANEOUS
21


9.01
Unfunded Plan
21


9.02
Costs of the Plan
21


9.03
Temporary Absence of Member
21


9.04
Taxes, Etc.
21


9.05
Nonguarantee of Employment
21


9.06
No Right to Benefits
22


9.07
Charges on Benefits and Recovery of Excess Payments
22





i

--------------------------------------------------------------------------------




9.08
Prohibited Misconduct
23


9.09
Notices
25


9.10
Plan Documentation
25


9.11
Currency of Payment
25


9.12
Governing Law
25


9.13
Exemption from ERISA
25


9.14
Exemption from Section 409A
25


ARTICLE X – SIGNATURE
27


APPENDIX
28





















ii



--------------------------------------------------------------------------------





ARTICLE I – HISTORY AND GENERAL INFORMATION


PepsiCo, Inc. (the “Corporation”) first established the PepsiCo International
Retirement Plan effective as of September 1, 1980. The Plan at that time was
comprised of the “PepsiCo International Retirement Plan Trust Indenture” and the
“Plan Rules.” The Plan was amended and restated in its entirety, effective
September 2, 1982.


The Plan was again amended and restated effective October 1, 2003, whereupon the
Plan Rules became the “Plan A Rules” (applicable to benefits funded by the
Corporation’s contributions to the trust established by the PepsiCo
International Retirement Plan Trust Indenture) and the “Plan B Rules”
(applicable to benefits funded by the Corporation as they arise) took effect.


The Plan was further amended effective January 1, 2005, to provide that no
person subject to taxation in the United States of America may in any way have
their right to a benefit from the Plan come into existence, increase or in any
way be enhanced, but instead will be determined as if they had left the
Corporation and any Associated Company permanently before becoming subject to
U.S. taxation.
 
Effective January 1, 2010, the Plan A Rules and Plan B Rules were amended and
restated in their entirety to form one Plan document. The amendment and
restatement referred to in the prior sentence remains in effect, and it sets
forth the terms of the “DB Program.”


Effective January 1, 2011, the Corporation established a new defined
contribution structure (the “DC Program”) to benefit selected international
employees for whom it has been determined to be appropriate (i.e., employees on
assignments outside of their home countries for whom it is judged to be
impractical to have them participate in their home country retirement plans, and
employees who are among a selected group of senior globalists on United States
tax equalized packages). The terms of the DC Program are set forth in this
document, which is the governing legal document for the DC Program. Together,
the DC Program and the DB Program set forth the terms of a single Plan. The DC
Program is also sometimes referred to in employee communications as the PepsiCo
International Pension Plan or “PIPP.”


The DC Program was previously amended and restated, effective as of January 1,
2016. As part of that amendment and restatement, the Corporation modified the DC
Program to also benefit selected employees: (i) who are localized to a country
outside of their home country, (ii) were participating in a defined benefit or
defined contribution retirement program sponsored immediately prior to their
localization and (iii) for whom no company-provided retirement program is
available.


The DC Program is hereby amended and restated effective as of January 1, 2019.


At all times, the Plan is unfunded and unsecured for purposes of the United
States Internal Revenue Code and Employee Retirement Income Security Act of
1974, as amended


1

--------------------------------------------------------------------------------




(“ERISA”). The benefits of an executive are an obligation of that executive’s
individual employer. With respect to his employer, the executive has the rights
of an unsecured general creditor. The Plan is also intended to be exempt from
ERISA as a plan maintained outside of the United States primarily for the
benefit of persons substantially all of whom are nonresident aliens of the
United States.




2

--------------------------------------------------------------------------------





ARTICLE II – DEFINITIONS AND CONSTRUCTION



2.01    Definitions.


Where the following words and phrases appear in this governing document for the
DC Program, they shall have the meaning set forth below, unless a different
meaning is plainly required by the context:


(a) “Approved Transfer” means any of the following that are initiated or
approved by the Corporation or (with the approval of the Corporation) by a
Member’s Employer –


(1) The Member’s transfer to employment based in the United States or its
territories;


(2) The Member’s secondment to a work location in the United States or its
territories;


(3) Any other change in the Member’s employment circumstances that will cause
the Member to become a U.S. Person.


(b) “Associated Company” means any company or undertaking which (i) is directly
or indirectly controlled by or associated in business with the Corporation, and
(ii) which has agreed, subject to the ongoing consent of the Vice President, to
perform and observe the conditions, stipulations and provisions of the DC
Program and to be included among the Employers under the DC Program. “Associated
Companies” means all such companies or undertakings.


(c) “Corporation” means PepsiCo, Inc., a corporation organized and existing
under the laws of the State of North Carolina, or its successor or successors.


(d) “Dependant” means the person who shall receive the balance of a Member’s
PIRP-DC Account upon the Member’s death.


(e) “DB Program” means the portion of the Plan that provides a program of
defined benefits and that is described in the governing legal document entitled
“The PepsiCo International Retirement Plan Defined Benefit Program (PIRP DB), as
it may be amended from time to time. The DB Program is also sometimes referred
to as “PIRP-DB”.


(f) “DC Program” means the portion of the Plan that provides a program of
defined contributions and that is described in the governing legal document
entitled “The PepsiCo International Retirement Plan Defined Contribution Program
(PIRP-DC), as it


3

--------------------------------------------------------------------------------




may be amended from time to time. The DC Program is also sometimes referred to
as “PIRP-DC.”


(g) “Distribution Valuation Date” means the date as specified by the Vice
President from time to time as of which PIRP-DC Accounts are valued for purposes
of distributions under Article VI. Currently, the Distribution Valuation Date
for a Member is the month end that occurs just after the event specified in
Article VI that triggers the Member’s distribution. Accordingly, if the trigger
event occurs on December 30 of a year, the current Distribution Valuation Date
is December 31 of that year, and if the trigger event occurs on December 31 of a
year, the current Distribution Valuation Date is January 31 of the following
year. The Vice President may change any current Distribution Valuation Date.
Values are determined as of the close of a Distribution Valuation Date or, if
such date is not a business day, as of the close of the preceding business day.


(h) “Effective Date” means the date as of which the DC Program is effective,
January 1, 2011.


(i) “Eligible Domestic Partner” means, solely with respect to a Member who is
actively employed by, or on an Authorized Leave of Absence from, a member of the
PepsiCo Organization on or after January 1, 2019, an individual who is of the
same sex or opposite sex as the Member and who satisfies paragraph (1), (2) or
(3), subject to the additional rules set forth in paragraph (4), as determined
by the Vice President.


(1)
Civil Union. If the Member has entered into a civil union or similar
government-recognized status that is valid at the Member’s death under the law
of the location that is determined by the Vice President to be the Member’s
principal residence, the Participant’s Domestic Partner (if any) is the
individual with whom the Participant has entered into such status, provided that
such individual submits a claim for benefits within 60 days of Member’s date of
death (and if no such claim is submitted, the individual shall not be a Domestic
Partner under this Section 2.01(i)(1)).



(2)
Benefits Enrollment. If the Member does not have a Domestic Partner pursuant to
subsection (1) above, the Member’s Eligible Domestic Partner (if any) is the
individual who, on the applicable date, was enrolled, as the Member’s domestic
partner, in the Cigna International Health Program (or its successor) sponsored
by the Corporation.



(3)
Other Acceptable Evidence of Partnership. If the Member does not have a Domestic
Partner under paragraph (1) or (2) above, such Member’s Domestic Partner, if
any, is the individual who satisfies such criteria of domestic partnership as
the Vice President has specified in writing, provided that such individual
submits a claim for benefits



4

--------------------------------------------------------------------------------




within 60 days of the Member’s date of death (and if no such claim is submitted,
the individual shall not be a Domestic Partner under this Section 2.01(i)(3)).


(4)
Additional Rules. The term “Eligible Domestic Partner” does not apply to a
Member’s Eligible Spouse. A Member is not permitted to have more than one
Eligible Domestic Partner at any point in time, and a Member who has an Eligible
Spouse is not permitted to have an Eligible Domestic Partner.



(j) “Eligible Employee” means an individual who the Vice President has
determined (i) is employed exclusively outside of the United States on the
regular staff of an Approved Employer on a full-time salaried basis, (ii) is
neither actively accruing benefits that are derived from service under the DB
Program nor is designated as being eligible to accrue such benefits, and (iii)
is described in at least one of the following paragraphs


(1) The individual is on an assignment outside of his home country and it is
judged to be impractical to have him participate in the retirement plan(s)
sponsored by the Corporation (or an Affiliated Company) in his home country;


(2) The individual is on his second (or more) consecutive assignment outside of
his home country, and the retirement plan(s) available to the individual in his
home country do not include a retirement plan that is sponsored by the
Corporation or an Affiliated Company (e.g., a case where only a statutory plan
is available to the individual);


(3) The individual is among a selected group of senior globalists on United
States tax equalized packages whose positions and employment terms are among
those that the Vice President has determined make them eligible to be considered
for membership in the DC Program; or


(4) The individual is localized to a country outside of his home country, was
actively participating in a retirement program sponsored by a member of the
PepsiCo Organization immediately prior to his localization that will not provide
for his continued active participation after his localization, and the local
country employer does not sponsor a retirement plan.


The Vice President shall have the discretion to designate as an Eligible
Employee any individual employed by an Approved Employer on a part-time basis
who, but for his part-time status, otherwise satisfies the requirements of this
subsection.


(k) “Eligible Spouse” means the individual to whom the Member is married, or to
whom the Member was married on the date of his death. The determination of
whether a Member is married shall be made by the Vice President based on the law
of the location


5

--------------------------------------------------------------------------------




that is determined by the Vice President to be the Member’s principal residence;
provided, however, that for purposes of the DC Program, a Member shall have only
one Eligible Spouse.


(l) “Employers” means the Corporation and any and every Associated Company or
such one or more of any of them as the context shall determine or the
circumstances require. “Employer” in relation to any person means whichever it
is of the Employers in whose employment that person is or was at the relevant
time or those Employers (if more than one) in whose employment he had been
during the relevant period. An “Approved Employer” means an Employer that, as of
the time in question, has been approved by the Vice President (and remains
approved) to have its Eligible Employees become and continue as Active Members
hereunder.


(m) “Entry Date” means the date as of which an Eligible Employee becomes a
Member, which shall be the date that the Vice President specifies for the
Eligible Employee’s admission to Membership.


(n) “Interest Credit” means the credit made annually to a Member’s PIRP-DC
Account pursuant to Section 4.01(b).


(o) “Interest Rate” means the annualized rate of interest used to determine a
Member’s Interest Credit. As of the Effective Date, the Interest Rate is the
rate of interest on 30-year Treasury securities as prescribed by the
Commissioner of the United States Internal Revenue Service for the month of
September immediately preceding the first day of the Plan Year to which an
Interest Credit relates. The Vice President shall have the discretion to change
from time to time the basis for determining the Interest Rate as necessary to
ensure that the Interest Rate is readily determinable and administrable, and
that it can be reasonably expected to provide substantially a market rate of
interest over time. At all times the Interest Rate shall not exceed a level that
may be considered to constitute earnings under Treasury Regulation §
1.409A-1(o).


(p) “Member” means an Eligible Employee who has been admitted to Membership in
the DC Program pursuant to Article III and who remains entitled to a benefit
under the DC Program. In relation to each of the Employers, any reference to a
Member means a Member in or formerly in its employment. References to
“Membership” are references to the status of being a Member. The terms “Active
Member” and “Inactive Member” shall have the respective meanings stated for
these terms in Section 3.03.


(q) “Pay Credit” means the credit made to an Active Member’s PIRP-DC Account
pursuant to Section 4.01(a).


(r) “Plan” means the PepsiCo International Retirement Plan, which consists of
the DC Program and DB Program.




6

--------------------------------------------------------------------------------




(s) “Plan Year” means the 12-consecutive month period beginning on January 1 and
ending on the following December 31 of the same calendar year.


(t) “PepsiCo Organization” means the controlled group of organizations of which
the Corporation is a part, as defined by United States Internal Revenue Code
section 414 and regulations issued thereunder. An entity shall only be
considered a member of the PepsiCo Organization during the period it is one of
the group of organizations described in the preceding sentence.


(u) “PIRP-DC Account” means the unfunded, notional account maintained for a
Member on the books of the Member’s Employer that indicates the dollar amount
that, as of any time, is credited under the DC Program for the benefit of the
Member. The balance in such account shall be determined in accordance with
interpretive principles and decisions applied by the Vice President.


(v) “Salary” means (i) home notional base salary in the case of an Eligible
Employee who is not paid on a United States payroll, and (ii) base salary plus
bonus in the case of an Eligible Employee who is paid on a United States
payroll. In the case of an Eligible Employee who is employed in a country other
than the United States, the Vice President may authorize the Eligible Employee’s
Salary to be increased to reflect an amount of notional bonus that is paid to
such Eligible Employee. The determination of an Eligible Employee’s Salary in
accordance with the preceding two sentences shall be made by the Vice President
and shall be conclusive and binding on all Eligible Employees.


(w) “Service” means the period during which an Eligible Employee was
continuously in employment (including all permissible periods of authorized
leave of absence) with any Approved Employer. A permissible period of authorized
leave of absence is a period of absence of not more than 12 months, unless a
longer period is individually authorized in writing by the Vice President. A
break in service of less than 12 months shall not be considered to have broken
the continuity of a Member’s Service. Other breaks in service (including a break
in service of at least 12 months and a break in service before an individual has
become a Member) shall break the continuity of an individual’s Service, and
employment before the break in service will only be counted as Service if it
would otherwise qualify under this subsection and the Vice President approves
its being counted. For an individual who transfers from employment with an
Employer while not an Eligible Employee to the status of an Eligible Employee of
an Approved Employer, his pre-transfer period of employment with an Employer may
be counted as Service only with the approval of the Vice President. Similarly,
for an individual who transfers from employment with an Approved Employer as an
Eligible Employee to other employment with an Employer, his post-transfer period
of employment with an Employer may be counted as Service only with the approval
of the Vice President. Except as otherwise expressly provided by the Vice
President, Service shall not include an individual’s periods of employment with
any company or undertaking prior to it becoming an Employer or a member of the
PepsiCo Organization.


7

--------------------------------------------------------------------------------






(x) “Status Change” means any change in a Member’s circumstances (other than a
change in circumstances that constitutes an Approved Transfer) that will cause
the Member to become a U.S. Person.


(y) “U.S. Person” means: (1) a citizen of the United States of America; (2) a
person lawfully admitted for permanent residence in the United States of America
at any time during the calendar year, or who has applied for such permanent
residence (within the meaning of United States Internal Revenue Code section
7701(b)(1)(A)); or (3) any other person who is a resident alien of the United
States of America under United States Internal Revenue Code section
7701(b)(1)(A) because, for example, the person satisfies the substantial
presence test under United States Internal Revenue Code section 7701(b)(3) or
makes an election to be treated as a United States resident under United States
Internal Revenue Code section 7701(b)(4). In addition, a person shall be
considered a U.S. Person for purposes of Section 9.14 in any year for which the
person is required by the United States Internal Revenue Code to file an
individual income tax return, unless the Vice President determines that it is
clear that the person has no U.S. source earned income from a member of the
PepsiCo Organization for such year.


(z) “Valuation date” means each business day, as determined by the Vice
President, as of which Members’ PIRP-DC Accounts are valued (for purposes other
than distributions under Article VI) in accordance with DC Program procedures
that are then currently in effect. As of the Effective Date, the DC Program
shall have a Valuation Date for all Members as of the last day of each Plan
Year. In addition, to the extent provided in Section 4.02, the DC Program shall
have a special Valuation Date prior to the end of a Plan Year for Active Members
who have an Approved Transfer (and for certain Active Members who have a Status
Change) as described in Section 4.02. In accordance with procedures that may be
adopted by the Vice President, any current Valuation Date may be changed (but in
such case adjustments shall apply in the operation of the DC Program as
necessary to prevent duplicate or disproportionate benefits, as determined by
the Vice President). Values are determined as of the close of a Valuation Date
or, if such date is not a business day, as of the close of the preceding
business day.


(aa) “Vice President” means the Vice President, Global Benefits & Wellness of
PepsiCo, Inc., but if such position is vacant or eliminated it shall be the
person who is acting to fulfill the majority of the duties of the position (or
plurality of the duties, if no one is fulfilling a majority), as such duties
existed immediately prior to the vacancy or the position elimination.



2.02    Construction.


(a) Gender and Number: In this document for the DC Program where the context
does not otherwise determine, words importing the masculine gender shall include
the feminine gender and words importing the singular number shall include the
plural number and vice versa.


8

--------------------------------------------------------------------------------






(b) Determining Periods of Years: For the purposes of the DC Program, any period
of 365 consecutive days (or of 366 consecutive days, if the period includes 29th
February) shall be deemed to constitute a year, but not so that in the
calculation of a number of years any day is counted more than once. Where the
amount of a benefit depends upon the calculation of a number of years or months
without expressly requiring that these should be complete years or months, a
proportionate amount (i.e., a number of days) may be given for any part of a
year or month which would not otherwise be included in the calculation. Where
this document makes reference to months or parts of a year, or to any other
period of time except a day, week or year the Vice President may authorize the
period to be counted in days or complete calendar months with each calendar
month counted as 1/12th of a year.


(c) Compounds of the Word “Here”: The words “hereof” and “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire DC
Program, not to any particular provision or section.     


(d) Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the document shall be construed as if the
phrase “without limitation” followed such example or term (or otherwise applied
to such passage in a manner that avoids limitation on its breadth of
application).


(e) Subdivisions of this Document: This document is divided and subdivided using
the following progression: articles, sections, subsections, paragraphs,
subparagraphs and clauses. Articles are designated by capital roman numerals.
Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by Arabic numerals in parentheses. Subparagraphs are designated by
lower-case roman numerals in parentheses. Clauses are designated by upper-case
letters in parentheses. Any reference in a section to a subsection (with no
accompanying section reference) shall be read as a reference to the subsection
with the specified designation contained in that same section. A similar rule
shall apply with respect to paragraph references within a subsection and
subparagraph references within a paragraph.




9

--------------------------------------------------------------------------------





ARTICLE III – MEMBERSHIP



3.01    Eligibility for Membership.


Every person who the Vice President determines is an Eligible Employee shall be
eligible for Membership.



3.02    Admission to Membership.


Every person who the Vice President determines is an Eligible Employee, and who
is not during the relevant time a U.S. Person, shall, following the approval of
his Membership by the Vice President, be admitted to Membership effective as of
his Entry Date. For this purpose, the relevant time includes a sufficient period
before the Eligible Employee’s Proposed Entry Date as is necessary to avoid
PIRP-DC Accounts being considered deferred compensation that is subject to
Section 409A of the United States Internal Revenue Code. No Eligible Employee or
any other person shall be admitted to Membership without the approval of the
Vice President.



3.03    Active and Inactive Membership.


A Member shall be an Active Member during the period that he is – (a) employed
as an Eligible Employee, (b) not a U.S. Person, and (c) currently approved for
status as an Active Member by the Vice President. A Member shall be an Inactive
Member during any period that he does not currently meet all of the requirements
to be an Active Member.




10

--------------------------------------------------------------------------------





ARTICLE IV – CONTRIBUTIONS



4.01    Contributions.


To the extent provided in subsections (a) and (b) below, the Employer shall
allocate Pay Credits and Interest Credits to a Member’s PIRP-DC Account, each
determined by the Vice President as follows –


(a) Pay Credit. To receive a Pay Credit for a Plan Year, an individual must be
an Active Member during such year. The amount of an Active Member’s Pay Credit
for a Plan Year shall be determined by multiplying the Active Member’s
annualized Salary in effect as of that year’s Valuation Date by the Active
Member’s applicable percentage, which shall be one of the following: 5%, 8%,
10%, 12% or 18%. The Vice President shall specify the Active Member’s applicable
percentage as of the Active Member’s Entry Date. For each subsequent Plan Year
that the individual is an Active Member, the Vice President may specify a new
applicable percentage that shall apply to the Active Member for such Plan Year.


(b) Interest Credit. To receive an Interest Credit for a Plan Year, an
individual must be either an Active Member or Inactive Member during such year,
and the individual must have had a balance in his PIRP-DC Account as of the
prior Plan Year’s Valuation Date. The amount of a Member’s Interest Credit shall
be determined by the Vice President by multiplying the Interest Rate for the
period since the last Valuation Date by the balance of the Member’s PIRP-DC
Account as of such last Valuation Date.


A Member’s Pay Credit and Interest Credit shall be determined by the Vice
President as soon as administratively practicable after each Valuation Date. If
a Member has less than one full year of Active Membership since such last
Valuation Date (e.g., as may apply in the Member’s first and last year of
Membership), the Member’s Pay Credit as otherwise determined under subsection
(a) above shall be prorated for such period based upon the Member’s fractional
year of Active Membership. If a Member has less than one full year of Membership
since such last Valuation Date, any Interest Credit as otherwise available and
determined under subsection (b) above shall be prorated for such period based
upon the Member’s fractional year of Membership (e.g., as may apply in the
Member’s last year of Membership). A fractional year shall be computed by
dividing the Member’s days of Membership or Active Membership (as applicable)
during the Plan Year by the total number of days in such Plan Year. A period of
paid leave of absence during a Plan Year shall be considered a period of Active
Membership for purposes of determining a Member’s Pay Credit for the Plan Year
in accordance with the prior sentence. However, a period of unpaid leave of
absence during a Plan Year shall not be considered a period of Active Membership
for purposes of determining a Member’s Pay Credit for the Plan Year in
accordance with the prior sentence (and as a result, the Pay Credit for the Plan
Year containing the unpaid leave shall be prorated, or there shall be no Pay
Credit, all as necessary to limit Pay Credits to the Member’s period of Active
Membership during the Plan Year). In the event a prorated Pay Credit and
Interest Credit relate to the Member’s final year of Membership, the Pay


11

--------------------------------------------------------------------------------




Credit and Interest Credit shall be determined as of the Member’s Distribution
Valuation Date (with proration based upon the Member’s fractional final year of
Membership). The calculation of the Pay Credit and Interest Credit by the Vice
President shall be conclusive and binding on all Members (and their Dependants).



4.02    Offsets.


Notwithstanding Section 4.01, the Corporation may reduce the amount of any
payment or benefit that is or would become payable to or on behalf of a Member
by the amount of any obligation of the Member to the Corporation or by the
amount of –


(a) Any material benefits accrued by the Member under a retirement plan
sponsored by the Corporation or by any country, state, province or other
political subdivision or locality, to the extent the Vice President determines
that the benefit amount under such retirement plan is for Service or Salary that
is taken into account in providing Pay Credits under the DC Program, and


(b) Any termination indemnity or other payment to the Member by the Employer or
PepsiCo Organization related to the Member’s termination of employment, to the
extent the Vice President determines that the payment is reasonably related to
Service that is taken into account in providing Pay Credits under the DC
Program.


Consistent with the foregoing, appropriate reductions may be made in the Pay
Credits and Interest Credits that otherwise would be provided to the Member
under Sections 4.01 and 4.02, the balance in the Member’s PIRP-DC Account under
Article V, or the Member’s distributions under Article VI. The determination of
whether a benefit is material and all other aspects of the application of this
Section 4.02 is solely in the independent discretion of the Vice President.




12

--------------------------------------------------------------------------------





ARTICLE V – MEMBER ACCOUNTS



5.01    Accounting for Members’ Interests.


Pay Credits and Interest Credits shall be credited to a Member’s PIRP-DC Account
as of the Valuation Date to which such credits relate (or, in the case of Pay
Credits and Interest Credits that relate to the Member’s final year of
Membership, as of the Member’s Distribution Valuation Date) or as soon as
administratively practicable thereafter. A Member’s PIRP-DC Account is a
bookkeeping device to track the notional value of the Member’s Pay Credits and
Interest Credits (and his Employer’s liability for such credits). No assets
shall be reserved or segregated in connection with any PIRP-DC Account, and no
PIRP-DC Account shall be funded, insured or otherwise secured.



5.02    Vesting.


Subject to Sections 4.02 and 9.14, a Member shall be fully vested in, and have a
nonforfeitable right to, his PIRP-DC Account upon completing 3 years of Service,
or if earlier, upon the death or disability of the Member while employed by the
Employer or PepsiCo Organization. The determination of whether a Member has
become disabled for this purpose shall be made by the Vice President in
accordance with such standards as the Vice President deems to be appropriate as
of the time in question.



5.03    Special Vesting for Approved Transfers and Status Changes.


(a) Automatic Special Vesting for Approved Transfers. Notwithstanding Section
5.02 above, in the case of an Active Member who will have an Approved Transfer
during a Plan Year, the Active Member shall automatically have special vesting
apply as of the last business day before the earlier of – (a) the Active
Member’s Approved Transfer, or (b) the day the Active Member would become a U.S.
Person in connection with the Approved Transfer.


(b) Special Vesting for Status Changes. Also notwithstanding Section 5.02 above,
in the case of an Active Member who will have a Status Change, the Active Member
may request that the Vice President apply special vesting to him as of the last
business day before the Active Member’s Status Change. In order for special
vesting related to a Status Change to be valid and effective under the DC
Program, the Active Member’s request and the Vice President’s approval of the
request must both be completely final and in place prior to the date that the
special vesting applies.


Subject to the next sentence, the effect of special vesting applying to a Member
in accordance with either subsection (a) or (b) above is that the Member will
become vested, to the same extent as could apply under Section 5.02 if the
Member vested under that Section, as of the date that the special vesting
applies. Notwithstanding the preceding provisions of this Section 5.03, rights
under this Section 5.03 are subject to the overriding requirement that
allocations, benefits and


13

--------------------------------------------------------------------------------




other rights under the Plan must remain entirely exempt from Section 409A of the
United States Internal Revenue Code, and this Section 5.03 shall not apply to
the extent inconsistent with this requirement.








14

--------------------------------------------------------------------------------





ARTICLE VI – DISTRIBUTION OF BENEFITS



6.01    Distribution Rules Generally.


A Member’s PIRP-DC Account shall be distributed based upon first to occur of the
Member’s termination of employment with the PepsiCo Organization or death, as
provided in Sections 6.02 and 6.03 respectively, subject to Section 4.06
(vesting). All distributions shall be made in cash.



6.02    Distributions Upon Termination of Employment.


If a Member’s PIRP-DC Account becomes distributable based upon his termination
of employment with the PepsiCo Organization, such distribution shall be made in
a single lump sum payment on the first of the month that immediately follows the
Member’s Distribution Valuation Date. In the case of a Member whose termination
of employment with the PepsiCo Organization occurs as a result of the Member
becoming disabled, for purposes of this Section, the determination of whether
such Member is disabled and the date on which such Member’s termination of
employment is considered to occur shall be made by the Vice President.



6.03    Distributions Upon Death.


If a Member’s PIRP-DC Account becomes distributable based upon his death, such
distribution shall be made in a single lump sum payment on the first day of the
month that immediately follows the Member’s Distribution Valuation Date. Amounts
paid following a Member’s death shall be paid to the Member’s Dependant;
provided, however, that if no Dependant designation is in effect at the time of
the Member’s death (as determined by the Vice President), or if all persons
designated as Dependants have predeceased the Member, then the payments to be
made pursuant to this Section shall be distributed to the Member’s Eligible
Spouse or Eligible Domestic Partner, as applicable, or, if the Member does not
have an Eligible Spouse or an Eligible Domestic Partner at the time of his
death, to his estate.



6.04    Valuation.


In determining the amount of any individual distribution pursuant to this
Article, the Member’s PIRP-DC Account shall continue to be credited with
Interest Credits (and debited for expenses) as specified in Article V until the
Member’s Distribution Valuation Date.



6.05    Designation of Dependant.


A Member shall designate one or more Dependants who will be entitled to any
amounts payable on his death. A Member shall have the right to change or revoke
his Dependant designation at any time prior to the effective date of such
election. If the Member is married at the time he or she designates a
Dependant(s), any designation under this section of a Dependant(s) who is not
the Member’s Eligible Spouse shall require the written consent of the


15

--------------------------------------------------------------------------------




Member’s Eligible Spouse. A revocation of a Dependant(s) does not require
consent by the Member’s Eligible Spouse. The designation of any Dependant(s),
and any change or revocation thereof, and any written consent of a Member’s
Eligible Spouse required by this Section shall be made in accordance with rules
adopted by the Vice President, shall be made in writing on forms provided by the
Vice President, and shall not be effective unless and until filed with the Vice
President.






16

--------------------------------------------------------------------------------





ARTICLE VII – ADMINISTRATION



7.01    Authority to Administer Plan.


(a) Administration by the Vice President: The Plan shall be administered by the
Vice President, who shall have the authority to interpret the Plan and issue
such regulations as he deems appropriate. All actions by the Vice President
hereunder may be taken in his sole discretion, and all interpretations,
determinations and regulations made or issued by the Vice President shall be
final and binding on all persons and parties concerned.


(b) Authority to Delegate: The Vice President may delegate any of his
responsibilities under the Plan to other persons or entities, or designate or
employ other persons to carry out any of his duties, responsibilities or other
functions under the Plan. Any reference in the Plan to an action by the Vice
President shall, to the extent applicable, refer to such action by the Vice
President’s delegate or other designated person.



7.02    Facility of Payment.


Whenever, in the opinion of the Vice President, a person entitled to receive any
payment of a benefit hereunder is under a legal disability or is incapacitated
in any way so as to be unable to manage his financial affairs, the Vice
President may direct that payments from the Plan be made to such person’s legal
representative for his benefit, or that the payment be applied for the benefit
of such person in such manner as the Vice President considers advisable. Any
payment of a benefit in accordance with the provisions of this section shall be
a complete discharge of any liability for the making of such payment under the
provisions of the Plan.



7.03    Claims Procedure.


The Vice President shall have the exclusive discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and his decisions on such matters
are final and conclusive. As a result, benefits under this Plan will be paid
only if the Vice President decides in his discretion that the person claiming
such benefits is entitled to them. This discretionary authority is intended to
be absolute, and in any case where the extent of this discretion is in question,
the Vice President is to be accorded the maximum discretion possible. Any
exercise of this discretionary authority shall be reviewed by a court,
arbitrator or other tribunal under the arbitrary and capricious standard (i.e.,
the abuse of discretion standard). If, pursuant to this discretionary authority,
an assertion of any right to a benefit by or on behalf of a Member or Dependant
(a “claimant”) is wholly or partially denied, the Vice President, or a party
designated by the Vice President, will provide such claimant within the 90-day
period following the receipt of the claim by the Vice President, a
comprehensible written notice setting forth:




17

--------------------------------------------------------------------------------




(a) The specific reason or reasons for such denial;


(b) Specific reference to pertinent Plan provisions on which the denial is
based;


(c) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and


(d) A description of the Plan’s claim review procedure (including the time
limits applicable to such process).


If the Vice President determines that special circumstances require an extension
of time for processing the claim he may extend the response period from 90 to
180 days. If this occurs, the Vice President will notify the claimant before the
end of the initial 90-day period, indicating the special circumstances requiring
the extension and the date by which the Vice President expects to make the final
decision. Upon review, the Vice President shall provide the claimant a full and
fair review of the claim, including the opportunity to submit to the Vice
President comments, document, records and other information relevant to the
claim and the Vice President’s review shall take into account such comments,
documents, records and information regardless of whether it was submitted or
considered at the initial determination. The decision on review will be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days. If this
occurs, notice of the extension will be furnished to the claimant before the end
of the initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Vice President expects to make the final
decision. The final decision shall be in writing and drafted in a manner
calculated to be understood by the claimant; include specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based; and provide that the claimant is entitled to receive, upon request and
free of charge, copies of, all documents, records, and other information
relevant to his claim for benefits.


Any claim under the Plan that is reviewed by a court, arbitrator or any other
tribunal shall be reviewed solely on the basis of the record before the Vice
President at the time it made its determination. In addition, any such review
shall be conditioned on the claimant’s having fully exhausted all rights under
this section.



7.04    Limitations on Actions.


Any claim filed under Article VII and any action filed in any court or other
tribunal by or on behalf of a former or current Employee, Member, Dependant or
any other individual, person or entity (collectively, a “Petitioner”) for the
alleged wrongful denial of Plan benefits must be brought within two years of the
date the Petitioner’s cause of action first accrues. For purposes of this
subsection, a cause of action with respect to a Petitioner’s benefits under the
Plan shall be deemed to accrue not later than earlier of (i) when the Petitioner
has received the calculation of the benefits that are the subject of the claim
or legal action; (ii) the date identified to the Petitioner by the Vice
President on which payment shall be made; or (ii) when he has actual or


18

--------------------------------------------------------------------------------




constructive knowledge of the facts that are the basis of his claim. Failure to
bring any such claim or cause of action within this two-year time frame shall
preclude a Petitioner, or any representative of the Petitioner, from filing the
claim or cause of action. Correspondence or other communications following the
mandatory appeals process described above shall have no effect on this two-year
time frame.



7.05    Restriction of Venue.


Any claim or action filed in court or any other tribunal in connection with the
Plan by or on behalf of a Petitioner shall only be brought or filed in the state
or federal courts of New York, specifically the state or federal court,
whichever applies, located nearest the Corporation’s headquarters.



7.06    Effect of Specific References.


Specific references in the Plan to the Vice President’s discretion shall create
no inference that the Vice President’s discretion in any other respect, or in
connection with any other provision, is less complete or broad.




19

--------------------------------------------------------------------------------






ARTICLE VIII – AMENDMENT AND TERMINATION



8.01    Continuation of the Plan.


While the Corporation intends to continue the Plan indefinitely, it assumes no
contractual obligation as to its continuance. The Corporation hereby reserves
the right, in its sole discretion, to amend, terminate, or partially terminate
the Plan at any time provided, however, that no such amendment or termination
shall reduce the balance (determined as of the date of such amendment or
termination) in the Plan account maintained for the benefit of a Member or his
Dependant, except to the extent the Member becomes entitled to an amount under
another plan or practice maintained by an Employer. Specific forms (including
times) of payment are not protected under the preceding sentence.





8.02    Amendment.


The Corporation may, in its sole discretion, make any amendment or amendments to
this Plan from time to time, with or without retroactive effect, subject to
Section 8.01. An Employer (other than the Corporation) shall not have the right
to amend the Plan.



8.03    Termination.


The Corporation may terminate the Plan, either as to its participation or as to
the participation of one or more Employers. If the Plan is terminated with
respect to fewer than all of the Employers, the Plan shall continue in effect
for the benefit of the employees of the remaining Employers.




20

--------------------------------------------------------------------------------






ARTICLE IX – MISCELLANEOUS



9.01    Unfunded Plan.


The Employers’ obligations under the Plan shall not be funded, but shall
constitute liabilities by the Employer payable when due out of the Employer’s
general funds. To the extent a Member or any other person acquires a right to
receive benefits under this Plan, such right shall be no greater than the rights
of any unsecured general creditor of the Employer.



9.02    Costs of the Plan.


Unless otherwise agreed by the Corporation, all costs, charges and expenses of
or incidental to the administration and management of the Plan shall be the
costs, charges and expenses of the Employers and shall be paid by each Employer
based on the proportion of Members who are employed by such Employer as compared
to the total number of Members at the time the cost or expense is incurred.



9.03    Temporary Absence of Member.


If a Member is absent from duty by reason other than death, discharge,
retirement or quitting (e.g., sickness, accident, layoff, vacation), he shall be
deemed to have terminated employment on the date that is 12 months after the
date on which he is absent, unless the Vice President determines otherwise. If
the Member’s absence from duty is by reason of his service as a full-time member
of the armed forces of any country or of any organization engaged in national
service of any such country, he shall not be deemed to have terminated
employment so long as he is regarded by the Employer as remaining in employment
or until he shall resign permanently from employment, whichever shall first
occur.



9.04    Taxes, Etc.


In the event any tax or assessment or other duty is determined by the Vice
President to be owing in respect of any benefit payable from the Plan, the Plan
shall be entitled to withhold an amount not exceeding the amount of any such tax
or assessment or other duty from the benefit payable and shall apply the same in
satisfaction of said tax or assessment or other duty.



9.05    Nonguarantee of Employment.


Nothing in the Plan shall be construed as a contract of employment between an
Employer and any of its employees, or as a right of any such employee to
continue in the employment of the Employer, or as a limitation of the right of
an Employer to discharge any of its employees, with or without cause.









21

--------------------------------------------------------------------------------





9.06    No Right to Benefits.


No person, whether or not being a Member, shall have any claim, right or
interest under the Plan except as provided by the terms of the Plan. In the
event of a Member’s termination of employment by an Employer, the resulting
cessation of his Membership shall not be grounds for any damages or any increase
in damages in any action brought against the Employer or any member of the
PepsiCo Organization with respect to such termination.



9.07    Charges on Benefits and Recovery of Excess Payments.
 
All benefits in respect of a Member under the Plan shall stand charged with and
be subject to deductions therefrom of all sums in respect of losses to a member
of the PepsiCo Organization or Employer or otherwise caused by misdemeanor of
the Member and on production by the member of the PepsiCo Organization or
Employer of proof satisfactory to the Vice President that any such loss ought to
be made good by a Member. The relevant amount shall be deductible from the
Member’s benefits and be payable to the Employer or member of the PepsiCo
Organization whose receipt shall be a valid discharge for the same.


Payments to, for or in connection with a Member that are made (as of a point in
time and to any person or entity) may not exceed the exact amount of payments
that are due as of such time and to such person, as provided by the terms of the
Plan that specify the amounts that are payable, the time as of which they are
payable, and the person to whom they are payable. Accordingly, any such excess
payment or any other overpayment, premature payment or misdirected payment (one
or more of which are hereafter referred to as an “Excess Payment”) may not be
retained by the party receiving it, but must be restored promptly to the Plan.
In exchange for Member or beneficiary status hereunder (or for having any other
direct or indirect right or claim of right from the Plan, or solely as a result
of having received an Excess Payment), any party receiving an Excess Payment
grants to the Plan the following nonexclusive rights –


(1)    A constructive trust and first priority equitable lien on any payment
that is received directly or indirectly from the Plan and that is, in whole or
part, an Excess Payment (such trust and lien shall be equal to the amount of the
Excess Payment increased by appropriate interest) or upon the proceeds or
substitutes for such payment, and any transfer shall be subject to such
constructive trust and equitable lien (including a transfer to a person, trust
fund or entity).
(2)    The right to offset (as necessary to recover the Excess Payment with
appropriate interest) other payments that are properly payable by the Plan to
the recipient of the Excess Payment; however, reliance on this right is in the
discretion of the Vice President, and the existence of an opportunity to apply
it shall not diminish the Plan’s rights under paragraph (1) above.


(3)    The right to bring any equitable or legal action or proceeding with
respect to the enforcement of any rights in this Section in any court of
competent jurisdiction as the Plan may elect, and following receipt of an


22

--------------------------------------------------------------------------------





Excess Payment the Member hereby submits to each such jurisdiction, waiving any
and all rights that may correspond to such party’s present or future residence.


Any party receiving an Excess Payment shall promptly take all actions requested
by the Vice President that are in furtherance of the Plan’s recovery of the
Excess Payment with appropriate interest. In all cases, this subsection shall
maximize the rights of the Plan to recover improper payments and shall not
restrict the rights of the Plan in any way, including with respect to any
improper payment that is not addressed above.



9.08    Prohibited Misconduct.


(a) Notwithstanding any other provision of this Plan to the contrary, if the
Vice President determines that a Member has engaged in Prohibited Misconduct at
any time prior to the second anniversary of his termination of employment with
the PepsiCo Organization, the Member shall forfeit all Pay Credits and Interest
Credits (whether paid previously, being paid currently or payable in the
future), and his PIRP-DC Account shall be adjusted to reflect such forfeiture
and previously paid Pay Credits and Interest Credits shall be recovered. As a
condition to Membership in this Plan, each Member agrees to this and each Member
agrees to repay PepsiCo the amounts it seeks to recover under this Section 9.08.


(b) Any of the following activities engaged in, directly or indirectly, by a
Member shall constitute Prohibited Misconduct:


(1) The Member accepting any employment, assignment, position or responsibility,
or acquiring any ownership interest, which involves the Member’s “Participation”
(as defined below) in a business entity that markets, sells, distributes or
produces “Covered Products” (as defined below), unless such business entity
makes retail sales or consumes Covered Products without in any way competing
with the PepsiCo Organization.


(2) The Member, directly or indirectly (including through someone else acting on
the Member’s recommendation, suggestion, identification or advice), soliciting
any PepsiCo Organization employee to leave the PepsiCo Organization’s employment
or to accept any position with any other entity.


(3) The Member using or disclosing to anyone any confidential information
regarding the PepsiCo Organization other than as necessary in his position with
the PepsiCo Organization. Such confidential information shall include all
non-public information the Member acquired as a result of his positions with the
PepsiCo Organization. Examples of such confidential information include
non-public information about the PepsiCo Organization’s customers, suppliers,
distributors and potential acquisition targets; its business operations and
structure; its product lines, formulas and pricing; its processes,


23

--------------------------------------------------------------------------------





machines and inventions; its research and know-how; its financial data; and its
plans and strategies.


(4) The Member engaging in any acts that are considered to be contrary to the
PepsiCo Organization’s best interests, including violating the Corporation’s
Code of Conduct, engaging in unlawful trading in the securities of the
Corporation or of any other company based on information gained as a result of
his employment with the PepsiCo Organization, or engaging in any other activity
which constitutes gross misconduct.


(5) The Member engaging in any activity that constitutes fraud.


Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Plan shall prohibit the Member from communicating with government authorities
concerning any possible legal violations without notice to the Corporation,
participating in government investigations, and/or receiving any applicable
award for providing information to government authorities. The Corporation
nonetheless asserts and does not waive its attorney-client privilege over any
information appropriately protected by the privilege. Further, pursuant to the
Defend Trade Secrets Act, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.


For purposes of this subsection, “Participation” shall be construed broadly to
include: (i) serving as a director, officer, employee, consultant or contractor
with respect to such a business entity; (ii) providing input, advice, guidance
or suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces. For purposes of this subsection, “Covered Products” shall mean any
product that falls into one or more of the following categories, so long as the
PepsiCo Organization is producing, marketing, selling or licensing such product
anywhere in the world – beverages, including without limitation carbonated soft
drinks, tea, water, juice drinks, sports drinks, coffee drinks, energy drinks,
and value-added dairy drinks; juices and juice products; dairy products; snacks,
including salty snacks, sweet snacks meat snacks, granola and cereal bars, and
cookies; hot cereals; pancake mixes; value-added rice products; pancake syrups;
value-added pasta products; ready-to-eat cereals; dry pasta products; or any
product or service that the Member had reason to know was under development by
the PepsiCo Organization during the Member’s employment with the PepsiCo
Organization.


24

--------------------------------------------------------------------------------








9.09    Notices.


Any notice which under the Plan is required to be given to or served upon the
Plan shall be deemed to be sufficiently given to or served upon the Plan if it
is in writing and delivered to the Vice President. In any case where under the
Plan any notice shall be required to be given to Members, it shall be sufficient
if such notice is delivered to the Member’s last known address on file in the
records of the Employer or delivered to the Member pursuant to any other method
(e.g., electronically) that the Vice President determines is reasonably
available to the Member.



9.10    Plan Documentation.


Every Member shall on demand be entitled to a copy of the Plan.



9.11    Currency of Payment.


Payment of benefits under the Plan shall be made in United States dollars, or
other "eligible currency," as approved by the Vice President. The amount
otherwise payable in United States dollars would be converted to the selected
currency using the exchange rate, based on the methodology approved by the Vice
President from time to time.



9.12    Governing Law.


The Plan shall in all respects be governed by and interpreted according to the
laws of the State of New York.



9.13    Exemption from ERISA.


The Plan is intended to be exempt from the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), as a plan maintained outside of the United
States primarily for the benefit of persons substantially all of whom are
nonresident aliens of the United States. In order to preserve this exemption
from ERISA, Active Membership in the Plan shall be limited to individuals who
are nonresident aliens of the United States and whose assigned work locations
are outside the United States, and it is intended that all permanent records and
documentation relating to the administration of the Plan shall be kept at a
location that is outside of the United States.



9.14    Exemption from Section 409A.


In order to permit this Plan to be completely exempt from United States Internal
Revenue Code section 409A (“Section 409A”), this Plan shall be subject to the
special operating rules and limitations in this Section 9.14, effective for any
period to which Section 409A applies. It is the intent of the Plan that no
Member who is a U.S. Person may in any way have their benefit from the Plan
vest, increase or in any way be enhanced (collectively, a “Benefit Enhancement”)
as a result of their compensation or service while a U.S. Person. However,
Interest Credits may be


25

--------------------------------------------------------------------------------





provided on the PIRP-DC Account of a Member who is a U.S. Person, but only to
the extent the balance in the PIRP-DC Account is derived from Pay Credits that
relate to Service completed while the Member was not a U.S. Person (and Interest
Credits on such Pay Credits). Accordingly, no Member shall become entitled to a
Benefit Enhancement with respect to a calendar year until it is determined,
following the close of such year, that the Member was not a U.S. Person with
respect to such year. Notwithstanding the preceding sentence, in the calendar
year a Member’s benefit under this Plan is scheduled to commence, the Vice
President may authorize a Benefit Enhancement for the calendar year of benefit
commencement to the extent the Vice President determines satisfactorily that the
Member will not be a U.S. Person for such year. In other cases, the Member’s
benefit will commence under this Plan without any Benefit Enhancement related to
the calendar year of commencement, and appropriate adjustments will be made to
the Member’s benefit in the following year if it is determined that the Member
was not a U.S. Person in such calendar year of commencement. This Section 9.14
shall at all times be interpreted and applied in accordance with the overriding
requirement that allocations, benefits and rights under the Plan must remain
entirely exempt from Section 409A, and the Vice President shall have such
unrestricted authority as is necessary to ensure that it is applied in
accordance with this requirement.






26

--------------------------------------------------------------------------------






ARTICLE X – SIGNATURE


The PepsiCo International Retirement Plan, DC Program document, as amended and
restated, is hereby adopted as of this 5th day of December, 2018, to be
effective as of January 1, 2019 or as otherwise stated herein.


                    
PEPSICO, INC.


By: /s/ Ruth Fattori            
Ruth Fattori
Executive Vice President and
Chief Human Resources Officer


Date: December 5, 2018




Law Department Approval






By:    /s/ Aline G. Haffner            
        Aline G. Haffner
        Legal Director, Employee Benefits Counsel


Date:    December 3, 2018


27

--------------------------------------------------------------------------------






APPENDIX


Effective January 1, 2013, the Vice President, in his or her sole discretion,
may establish Pay Credit Schedules other than those provided for in Section 4.01
of the DC Program to apply in the case of a Member (or Members) specifically
designated by the Vice President for this purposes, provided that each such
arrangement otherwise meets all applicable requirements of the Plan.


28